Citation Nr: 0017094	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-06 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability.

2.  Entitlement to service connection for shortening of the 
right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  


FINDINGS OF FACT

The claims for service connection for bilateral foot 
disability and for shortening of the right leg are not 
plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for bilateral foot disability or 
for shortening of the right leg.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Continuity 
of symptomatology is required when the condition noted during 
service is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999). 

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of well-grounded claims.  If 
he has not, his claims must fail, and VA is not obligated to 
assist him in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A claim will also be well grounded if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-496 
(1997).

The veteran's lower extremities and feet were found to be 
normal on physical examination for enlistment in July 1965.  
He complained in November 1965 of an eight week history of 
aching in four of the toes on his right foot, which was 
aggravated by exercise.  It was noted that the veteran's 
right foot was shorter than his left by 1-2 cm.  The 
impression was mild weakness of the flexors of the right 
toes, and the veteran was given an insole.  The veteran also 
complained in November 1965 of localization of numbness and 
pain in the second and third toes of the right foot; the 
impressions included possible old march fracture one and a 
half months earlier and probable nerve compression.  X-rays 
in November 1965 did not show any bony abnormalities; the 
impression was questionable collapsed "transmeta" arch.  

It was noted in January 1966 that the veteran continued to 
have foot pain despite arch support and a heel lift.  It was 
noted in May 1966 that right foot pain had started during the 
fourth week of basic training and that the pain was 
apparently aggravated by stressful activity.  Examination 
showed cavus foot with clawing of the toes and prominent 
metatarsal heads; X-rays were reported to show hallux valgus 
deformity and partially healed incomplete fracture of the 
proximal aspect of the fifth metatarsal.  The veteran was 
given a physical profile in May 1966 for painful feet in 
which he was to avoid jumping, prolonged marching, and 
prolonged running.  The impression in October 1966 was tinea 
pedis.  

In his April 1968 medical history report, the veteran 
responded affirmatively to the question of whether he then 
had or previously had had foot trouble.  The examiner 
commented on the medical history report that the veteran's 
right leg was one inch shorter than his left and that this 
existed prior to service.  On physical examination in April 
1968, the veteran's feet were normal; it was noted that his 
legs were equal in length at 106 cm.

VA outpatient records for January 1985 reveal that the 
veteran complained of a rash since 3-4 months after returning 
from Vietnam; physical examination did not show any 
abnormality of the extremities.  The impression was 
"dermophytosis."

It was noted during hospitalization for poorly controlled 
diabetes in April and May 1996 that the veteran had a callus 
on the sole of his left foot.  No foot disorder was 
diagnosed.

VA outpatient records from July 1996 to August 1998 reveal 
that the veteran had a fungal infection of the feet in May 
1997 and a callus on the left foot in January 1998.  The 
veteran complained in May 1998 of decreased sensation in his 
feet.  He indicated that two years earlier he was in a 
hospital for a left foot ulcer.  The assessment was diabetes 
mellitus with open lesion.  

The veteran testified at a personal hearing before the 
undersigned sitting at the RO in October 1999 that his foot 
problems started during basic training, that a difference in 
leg length was discovered in service, that he had hallux 
valgus in service, and that he has continued to have 
bilateral foot disability since service.

The above medical evidence indicates that although the 
veteran did have foot problems in service, the veteran's feet 
were normal on discharge physical examination in April 1968 
and it was noted at that time that his legs were the same 
length.  There is no post-service medical evidence suggesting 
the presence of any foot disorder until many years after the 
veteran's discharge from service or suggesting that any 
current foot disorder is etiologically related to service.  
Moreover, there is no post-service medical evidence of 
shortening of the veteran's right leg.  Although the veteran 
believes that he has current a bilateral foot disability and 
a shortened right leg as a result of service, as he testified 
to in his October 1999 hearing, he cannot meet his initial 
burden of presenting a well-grounded claim by relying on his 
own opinion as to medical matters, because he, as a lay 
person, is not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App.492, 494-95 (1992).  
Therefore, the veteran's claims for service connection for 
bilateral foot disability and for shortening of the right leg 
are not well grounded.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete an 
application to reopen the above noted claims.  Robinette v. 
Brown, 8 Vet. App. 69, 79 (1995).




ORDER

Service connection for bilateral foot disability and for a 
shortened right leg is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

